Justice MULLARKEY
dissenting:
I respectfully dissent.
The plaintiff, Winnie Tam, was injured in two automobile accidents and was under continuous medical care. Guaranty National Insurance Company (Guaranty) was Tam’s insurer at the time of her first accident in November 1983 and Shelter Mutual Insurance Company (Shelter) was Tam’s insurer at the time of her second accident in August 1985. Despite demands, neither insurance company paid the expenses at issue. Finally, Tam sued Shelter, and Guaranty settled one month later. The majority holds that the trial court was correct in deducting the amount that Tam received in settlement from Guaranty from the damages awarded by the jury against Shelter prior to trebling the damage award pursuant to section 10-4-708, 4A C.R.S. (1987). I disagree.
As the majority concedes, maj.op. at 393, there was no express agreement among the parties that the Guaranty settlement would be deducted before the damages awarded against Shelter were trebled. I would construe this lack of express agreement against Shelter, the party which seeks the benefit of the offset. Cf. Cingoranelli v. St. Paul Fire & Marine Ins. Co., 658 P.2d 863 (Colo.1983) (victim’s general release of a tortfeasor did not release automobile insurer from obligation to pay personal injury benefits in absence of a specific provision including personal injury claims within terms of release). In the absence of an express agreement, Shelter’s argument would make sense only if the jury had apportioned liability between the two insurance companies and Guaranty were found liable for an amount of medical expenses equal to its settlement with Tam. However, Shelter did not ask the jury to apportion liability and the jury did not do so. To the contrary, it found Shelter solely liable.
Jury Instruction No. 14, given without objection, states:
If you are unable to separate the damages caused by the ailment or disability which existed before August 5, 1985 from the damages caused by the second accident, then the defendant, SHELTER MUTUAL INSURANCE COMPANY, under the Colorado No-Fault statute is responsible for the entire amount of the unpaid chiropractic expenses incurred by Plaintiff since August 5, 1985.
The plain language of the instruction makes clear that Shelter had the burden to prove that it was only liable for a portion of the claimed medical expenses. The jury found that Shelter did not carry its burden. In the special verdict form, the jury found all of the claimed expenses were attributable to the second accident. Question and answer number 3 read as follows:
(3) Were the expenses for the chiropractic services rendered to the plaintiff *394caused by the accident of August 5, 1985? (yes or no)
ANSWER: Yes.
Thus, the jury found that Shelter was liable for the entire amount of unpaid expenses incurred by Tam from the date of the second accident. Cf. Empire Casualty Co. v. St. Paul Fire and Marine Ins. Co., 764 P.2d 1191 (Colo.1988) (without evidence of apportionment of loss, insurance company was held liable for total judgment). Accordingly, the court should have determined the amount of treble damages by using the total amount of unpaid damages, $8,311.78, as its base.
Rather than being held 100 percent liable as the jury found, Shelter’s liability for treble damages is reduced by nearly one-half under the majority’s approach. Shelter’s conduct was found to be willful and wanton but Tam’s victory is gutted. By this decision, Shelter is rewarded for its failure to obtain an express agreement on the relationship of the setoff to the treble damages and its failure to have the jury instructed on apportionment.
I would affirm the decision reached by the court of appeals.